Citation Nr: 1205245	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  10-28 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to July 1970 and from January 1971 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In January 2011, the Veteran testified at a hearing conducted at the RO before a decision review officer.  A transcript of the hearing has been associated with the claims file.  

In May 2011, the Board remanded this issue to obtain additional treatment records and to afford the Veteran a VA examination.  Review of the record reflects substantial compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In January 2012, new evidence in the form of medical records, which relates to the issue on appeal were received.  The Veteran specifically waived his right to have the RO consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2011).  


FINDING OF FACT

Sleep apnea was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service.


CONCLUSION OF LAW

Sleep apnea was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional notice letter in November 2009 complied with VA's duty to notify the Veteran with regards to the issue of service connection for sleep apnea.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  It also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records and secured an examination in furtherance of his claim.  Pursuant to the Board's May 2011 Remand, the Appeals Management Center (AMC) sent the Veteran an Authorization and Consent to Release Information form to obtain private treatment records.  However, the Veteran failed to return that form, and the additional private records were not obtained.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a one-way street).  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims file.  

A pertinent VA opinion with respect to the issue on appeal was obtained in May 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination/opinion obtained in this case is sufficient, as it considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinion stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

The Veteran contends that he has sleep apnea that is related to his military service.  His testimony at the January 2011 hearing indicated that he experienced difficulties sleeping in service that began during advanced individual training (AIT) at Fort Leonard Wood.  He reported that he woke up at times while sleeping and was tired in the mornings.  See Hearing Transcript (T.) at 4-5.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Here, the Veteran's STRs show no treatment for, or diagnosis of, any sleep disorder.  They also do not show any respiratory complaints.  The Veteran's November 1972 discharge examination revealed all clinically normal systems.  In his accompanying report of medical history, the Veteran indicated that he did not have frequent trouble sleeping.

According to post-service medical records, although records dating from February 1973 are of record, the Veteran first complained of problems with sleeping in July 1986.  He was diagnosed with insomnia.  In November 1989, a sleep study was requested.  Treatment records beginning in January 1990 include a notation to rule out sleep apnea.  A sleep study in January 1990 was negative for apnea.  A letter dated in August 1991 indicates that a sleep study in July 1991 showed no evidence of significant sleep apnea.  The Veteran was diagnosed with sleep apnea following a sleep study in February 2003.  A March 2011 letter from P.W., M.D., indicates that the Veteran's reported symptoms in service were likely secondary to his undiagnosed sleep apnea.  Dr. P.W. indicated that the Veteran was first diagnosed with sleep apnea in approximately 1982.

At the May 2011 VA examination, the Veteran reported that, prior to the 2003 sleep study, he had complaints of daytime sleepiness, unrestful sleep, as well as witnessed snoring and apnea events.  He reported that prior to 2003, he did undergo a sleep study but was unsure of the results.  The Veteran reported that he was first diagnosed with sleep apnea and issued treatment in 2003.  The examiner, who reviewed the claims file, acknowledged the March 2011 letter from Dr. P.W.  The examiner noted that there was no supporting documentation or basis provided for Dr. P.W.'s opinion that the Veteran was first diagnosed in 1982.  

The examiner acknowledged that evidence of record showed complaints regarding sleep dating back to the 1980s.  However, what was significant to the examiner was a report regarding a sleep study dated August 1991.  The report outlined that the Veteran, who was 40 years old at the time, had a five year history of sleep problems, which would related back to the 1986 time frame.  The report reflected that a July 1991 sleep study did demonstrate that the Veteran had some disturbed sleep as well as some excessive daytime sleepiness following the examination.  The objective findings, however, demonstrated no evidence consistent with a diagnosis of sleep apnea.  The Veteran currently described being told by his roommates at the time he was in service that he did often have loud snoring.  He also reported a long history of disrupted sleep, daytime sleepiness, and nonrestorative sleep.  The examiner noted reviewing the transcript from the January 2011 hearing and the Veteran's reports of symptoms in service.  The examiner noted that difficulty sleeping, unrestful sleep, and excessive daytime sleepiness do not, in themselves, constitute a diagnosis of sleep apnea.  The examiner again noted that a sleep study in 1991 was negative for sleep apnea.  

Although the Veteran might have had some sleep disturbance and alteration in sleep architecture dating back to his service, there was no evidence of a diagnosis of sleep apnea beginning in service and continuing to the present.  Therefore, it was the examiner's opinion that it was less likely as not that the Veteran's sleep apnea, diagnosed by objective testing in 2003, was due to or the result of active military duty.  The examiner's rationale was that the Veteran had a negative sleep study in 1991 in the interim between his service and the positive sleep study in 2003.  Obstructive sleep apnea was due to increased upper airway resistance that resulted in decreased blood oxygenation levels ultimately causing sleep arousal that disrupted restful/restorative sleep.  The examiner noted no evidence of increased upper airway resistance in the Veteran due to any injury, illness, disease, trauma, event, or other circumstance that occurred while on active military duty.  

Based on a review of this evidence, the Board finds that service connection for sleep apnea is not warranted.  Although the Veteran has been diagnosed with sleep apnea post-service, the Board finds that the evidence does not support a finding that an in-service incurrence or aggravation of an injury or disease to his respiratory system actually occurred.  In reaching this conclusion, the Board observes that the Veteran has not actually reported incurring any injury or disease that caused his sleep apnea in service.  As noted by the May 2011 examiner, the evidence does not show any increased upper airway resistance due to any injury, illness, disease, trauma, event, or other circumstance that occurred while on active military duty.  Therefore, the evidence does not support a finding that in-service incurrence or aggravation of an injury or disease to his respiratory system actually occurred.

Moreover, there is no nexus evidence to support a finding of service connection.  In this case, the May 2011 VA examiner's opinion indicates that the Veteran's sleep apnea is not related to his military service.  That opinion is based upon an examination of the Veteran and a review of his history, including the pertinent STRs.  The examiner's opinion is supported by the negative sleep studies prior to 2003.  As discussed above, results of sleep studies in January 1990 and July 1991 were negative for sleep apnea.  

In reaching this conclusion, the Board acknowledges the Veteran's reports of having symptoms in service.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the examiner opined that the Veteran's reported symptoms do not themselves constitute a diagnosis of sleep apnea.  Furthermore, the Board reiterates that two sleep studies between the Veteran's periods of active duty and the first diagnosis of sleep apnea confirmed by a sleep study weigh heavily against a finding that the Veteran's sleep apnea had its onset in service.  
The Board also acknowledges Dr. P.W.'s opinion that the Veteran had undiagnosed sleep apnea in service.  However, the Board finds this opinion lacks probative value.  Dr. P.W. incorrectly identified that the Veteran was first diagnosed with sleep apnea in 1982.  The Veteran himself admits that he was not diagnosed and treated until 2003.  Although post-service treatment records in the 1980s show complaints of sleep disturbances, there is no evidence that the Veteran was diagnosed with sleep apnea in 1982.  Indeed, the medical evidence shows, and the Veteran admits, that he was not diagnosed with sleep apnea until 2003.  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, to the extent that Dr. P.W.'s positive opinion is premised on the fact that the Veteran was diagnosed in 1982, it lacks positive value.  Additionally, Dr. P.W.'s opinion fails to address the fact that the Veteran had two negative sleep studies prior to 2003.  Furthermore, the VA examiner also took into account the Veteran's reports of symptoms in service as Dr. P.W. did, yet still provided a negative nexus opinion supported by a thorough rationale.  Therefore, the evidence does not support a finding that the Veteran's sleep apnea began in service.  

In this case, the first evidence of sleep complaints was in 1986 and the first diagnosis of sleep apnea was in 2003.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of sleep complaints, symptoms, or findings for a decade between the periods of active service and the Veteran's first complaint is itself evidence which tends to show that sleep apnea did not have its onset in service or for many years thereafter.  Additionally, even if the Veteran did have complaints prior to 1986, sleep studies prior to 2003 failed to confirm a diagnosis of sleep apnea.

In this regard, the Board acknowledges the Veteran's belief that he has sleep apnea that is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to etiology of a disability.  Espiritu, 2 Vet. App. 492; 38 C.F.R. § 3.159(a)(1) (2011).  Consequently, the Veteran's own assertions as to etiology of a disability have no probative value.

Without evidence of an onset of sleep apnea in service, a continuity of pertinent symptomatology since service, or competent evidence of an association between sleep apnea and the Veteran's active duty, service connection for sleep apnea is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection sleep apnea.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for sleep apnea, is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).


ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


